LATTIMORE, J.
Conviction in ’district court of Fayette county of keeping premises for the purpose of storing liquor; punishment fixed at three years’ confinement in the *406penitentiary for appellant Ermis, and two years’ for appellant Sbisa. •
Both appellants have filed herewith sworn requests to have their appeals dismissed. An appeal from a judgment of conviction is a voluntary matter, and may be voluntarily abandoned at any time. The court seems without 'option in the matter.
The appeal will be dismissed at the request of appellants.